Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ji 2019/0014853 in view of Morgan US 2015/0374060.

Regarding claim 1, Ji teaches a system configured to accommodate hair of a user, the system comprising:
	a balaclava (see figure 1) configured when the user is wearing the balaclava to cover a head of the user, a neck of the user, a face of the user, and at least a first portion of the hair of the user, wherein the balaclava includes a portion for covering a nose and a mouth of the user when the user is wearing the balaclava further includes:
	 a breathing ventilation component (14) at the portion for covering the nose and the mouth of the user when the user is wearing the balaclava;
	a first opening for the eyes of the user (11) when the user is wearing the balaclava (see abstract); and
	wherein the balaclava is configured to be worn under a helmet [0002].
	Ji fails to teach at least one second opening positioned such that when the user is wearing the balaclava the at least one second opening is located beneath an occipital bone, an occipital lobe, and a cerebellum of the user; and wherein the at least one second opening is configured to accommodate at least a second portion of the hair; and wherein the at least one second opening is positioned below a bottom of a rear portion of the helmet when the user is wearing the balaclava and the helmet.  
	Morgan also teaches a known balaclava wherein the balaclava has at least one opening configured to be positioned beneath an occipital bone (180 in figure 6).  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Ji to include the openings as taught by Morgan, as Ji teaches using mesh material to improve ventilation (abstract) thus ventilation openings at the neck would further provide ventilation for the user. 
	The openings of Morgan are capable of accommodating the hair of the user and are located below the occipital bone.  

Regarding claim 3, the combination of Ji and Morgan teaches a system of claim 1, wherein the at least one second opening is configured when the user is wearing the balaclava to gather the at least the second portion of the hair such that the gathered at least second portion of the hair passes through the at least one second opening.

Regarding claim 6, the combination of Ji and Morgan teaches a system of claim 1, wherein the at least one second opening is formed as a hole (180 in figure 6 Morgan).  


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ji 2019/0014853 in view of Morgan US 2015/0374060 as applied to claim 1 above and in further view of Guy US 2009/0255030.

Regarding claim 5, the combination of Ji and Morgan teaches a system of claim 1, however fails to teach wherein the at least one second opening includes at least one elastic member.
 	Guy also teaches a head covering with a ponytail opening wherein the opening has elastic [0038].
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of the combination of Ji and Morgan to have elastic to the opening to provide additional hold to the hair [0038].


Claims 8, 10, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ji 2019/0014853 in view of Morgan US 2015/0374060 and Allen US 2017/0119080.

Regarding claim 8, Ji teaches a system configured to accommodate hair of a user, the system comprising: 
	a balaclava (see figure 1) configured when the user is wearing the balaclava to cover a head of the user, a neck of the user, a face of the user, and at least a first portion of the hair of the user, wherein the balaclava includes a portion for covering a nose and a mouth of the user when the user is wearing the balaclava, and wherein the balaclava further includes;
	a breathing ventilation component (14) at the portion for covering the nose and the mouth of the user when the user is wearing the balaclava;
	A first opening for eyes of the user (11) when the user is wearing the balaclava (abstract); and 
	 Ji teaches the balaclava is to be used with a helmet, especially cold weather, however Ji fails to show the helmet [0002-0004].  
 	Ji fails to teach a helmet having a rear portion that is configured to cover an occipital bone, an occipital lobe, and a cerebellum of the user when the user is wearing the helmet;
	Allen teaches a known ski helmet [0015] which covers the back of the users head [0017].  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have a ski helmet cover the back of a user’s head when skiing as taught by Allen.  
 	Ji fails to teach a least one second opening positioned such that when the user is wearing the balaclava and the helmet, the at least one second opening is configured to be located between the occipital bone, the occipital lobe, and the cerebellum of the user, and below a bottom of the rear portion of the helmet; and wherein the at least one second opening is configured to accommodate at least a second portion of the hair, 
 	Morgan also teaches a known balaclava wherein the balaclava has at least one opening configured to be positioned beneath an occipital bone (180 in figure 6).  
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of Ji to include the openings as taught by Morgan, as Ji teaches using mesh material to improve ventilation (abstract) thus ventilation openings at the neck would further provide ventilation for the user. 
	The openings of Morgan are capable of accommodating the hair of the user and are located below the occipital bone.  

Regarding claim 10, the combination of Ji, Morgan and Allen teaches a system of claim 8 wherein the at least one second opening is configured to gather the at least the second portion of the hair such that the gathered at least second portion of the hair passes through the at least one second opening.  

Regarding claim 13, the combination of Ji, Morgan and Allen teaches a system of claim 8 wherein the at least one second opening is formed as a hole (180 in figure 6 Morgan).  

Regarding claim 14, the combination of Ji, Morgan and Allen teaches a system of claim 8 wherein the helmet is a snow sports helmet [0015 Allen].

Regarding claim 15, the combination of Ji, Morgan and Allen teaches a system of claim 8 wherein the balaclava is separate from the helmet [0002 Ji].  


Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ji 2019/0014853 in view of Morgan US 2015/0374060 and Allen US 2017/0119080 as applied to claim 8 above and in further view of Guy US 2009/0255030.

Regarding claim 12, the combination of Ji, Allen and Morgan teaches a system of claim 8, however fails to teach wherein the at least one second opening includes at least one elastic member.
 	Guy also teaches a head covering with a ponytail opening wherein the opening has elastic [0038].
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the device of the combination of Ji and Morgan to have elastic to the opening to provide additional hold to the hair [0038].


Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 5, 6, 8, 10 and 12-15 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended to use “configured to” to clarify they are not claiming the human body.  
The drawings of 7/18/22 are accepted.
Applicant argues on page 10 Morgan would not anticipate the claims, however Morgan is used as a secondary reference above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        10/11/22